                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


 CAROL HOLLADAY,

                        Plaintiff,

         v.                                                Case No. 2:19-cv-3410
                                                           Judge Sarah D. Morrison
                                                           Magistrate Judge Chelsey M. Vascura
 AKMALKUJA AKRAMKHODJAEV,
 et al.,

                        Defendants.




                            REPORT AND RECOMMENDATION

       Plaintiff’s Complaint (ECF No. 3) asserts claims against, inter alia, defendants identified

as John and/or Jane Doe(s). To date, Plaintiff has not moved to amend the Complaint to

substitute the real name(s) of John and/or Jane Doe(s), nor effected service upon them as

required by Federal Rule of Civil Procedure 4(m). Accordingly, on December 4, 2018, this

Court issued an order directing Plaintiff to show why the Court should not dismiss the John Doe

defendants and why the Court should allow an extension of time to effect service.

       To date, Plaintiff has not responded to the Show Cause Order, sought leave to amend the

Complaint, or effected service on the John Doe defendants. It is therefore RECOMMENDED

that this action be DISMISSED WITHOUT PREJUDICE against the John Doe defendants

pursuant to Rule 4(m) for failure to timely effect service of process.

                               PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those
specific proposed findings or recommendations to which objection is made, together with

supporting authority for the objection(s). A Judge of this Court shall make a de novo

determination of those portions of the Report or specified proposed findings or recommendations

to which objection is made. Upon proper objections, a Judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C. §

636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).



                                                     /s/ Chelsey M. Vascura
                                                     CHELSEY M. VASCURA
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 2
